DETAILED ACTION
This office action is in response to RCE filed on 05/06/2022.
Claims 1, 3-11,  and 13-20 are pending of which claims 1, 11 and 20 are independent claims, and claims 2 and 12 are canceled.
This application is examined under the first inventor to file provisions of the AIA .

Information disclosure
IDS filed  on 09/29/2020, 04/27/2021, 08/02/2021 and 08/03/2021 is considered.
Allowable Subject Matter
Claims 1, 3-11,  and 13-20 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with a degree of signal attenuation between the first transmit sector and the first receive sector is made greater than or equal to a first preset value and  the second signal is received in a same time domain unit in which the first signal is sent.
.

Claims 1, and 3-10 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… first device belongs to a first device set corresponding to the first transmit sector, the first transmit sector is a transmit sector used when the third device sends a signal to a device in the first device set, the second device belongs to a second device set corresponding to the first receive sector, the first receive sector is a receive sector used when the third device receives a signal sent by a device in the second device set, and a degree of signal attenuation between the first transmit sector and the first receive sector is greater than or equal to a first preset value, and wherein the second signal is received in a same time domain unit in which the first signal is sent” as specified in claim 1.  

Claims 11, and 13-19 are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 11,    “…a first receive sector is different from a first transmit sector, wherein the first device belongs to a first device set corresponding to the first transmit sector, the first transmit sector is a transmit sector used when the communications apparatus sends a signal to a device in the first device set, the second device belongs to a second device set corresponding to the first receive sector, the first receive sector is a receive sector used when the communications apparatus receives a signal sent by a device in the second device set” as specified in claim 11. 

Claim 20 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 20,    “… sending a first signal to a first device by using a first transmit sector in a transmit sector group, receiving, by using a first receive sector in a receive sector group, a second signal sent by a second device, wherein the first receive sector is different from the first transmit sector, wherein the first device belongs to a first device set corresponding to the first transmit sector, the first transmit sector is a transmit sector used when the computing device sends a signal to a device in the first device set, the second device belongs to a second device set corresponding to the first receive sector, the first receive sector is a receive sector used when the computing device receives a signal sent by a device in the second device set, and a degree of signal attenuation between the first transmit sector and the first receive sector is greater than or equal to a first preset value” as specified in claim 20. 



The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Oteri (US Pub. No. 20190081674) discloses how to send receive signal. However the disclosure of  Lee taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with first device belongs to a first device set corresponding to the first transmit sector, the first transmit sector is a transmit sector used when the third device sends a signal to a device in the first device set, the second device belongs to a second device set corresponding to the first receive sector, the first receive sector is a receive sector used when the third device receives a signal sent by a device in the second device set, and a degree of signal attenuation between the first transmit sector and the first receive sector is greater than or equal to a first preset value, and wherein the second signal is received in a same time domain unit in which the first signal is sent as claimed in claims 1, 11 and 20 in combination with other limitations recited as specified in claims 1, 11 and 20.


Lee(US Pub. No. 20150245377) discloses isolation of sectors. However the disclosure of  Kim taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with a first receive sector is different from a first transmit sector, wherein the first device belongs to a first device set corresponding to the first transmit sector, the first transmit sector is a transmit sector used when the communications apparatus sends a signal to a device in the first device set, the second device belongs to a second device set corresponding to the first receive sector, the first receive sector is a receive sector used when the communications apparatus receives a signal sent by a device in the second device set as claimed in claims 1, 11 and 20 in combination with other limitations recited as specified in claims 1, 11 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476